Citation Nr: 0020050	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1990, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD. 

2.  The evidence received since the RO's August 1990 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

4.  The veteran did not engage in combat with the enemy.

5.  The stressors used to diagnose PTSD, which are related to 
service, have not been verified.  


CONCLUSIONS OF LAW

1.  The August 1990 RO decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  The evidence received since the August 1990 RO decision 
is new and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a rating decision of August 1990, the veteran's claim was 
denied on the basis that PTSD was not found on VA examination 
in June 1990.  The veteran was notified thereof by letter 
dated later that month.  He did not appeal the decision.  
Accordingly, that decision is final.  In November 1995, the 
veteran submitted his current claim seeking to reopen the 
claim.  In September 1997, the RO apparently reopened the 
veteran's claim based on new and material evidence because it 
denied the claim on a direct basis.  Nevertheless, the Board 
must make its own finding with respect to whether new and 
material evidence has been submitted.  Barnett.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim, it is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been filled.  Id.

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim and finds it 
to be new and material and that it is sufficient to reopen 
the claim, since it includes medical evidence showing 
diagnoses of PTSD.  After reviewing the record, the Board 
also finds that his claim on this issue is plausible; 
therefore, it is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection

A review of the veteran's service personnel records reveals 
that the veteran served in the Republic of Vietnam from 
September 1966 to September 1967.  His principal military 
occupational duties during that time are listed as a winch 
operator, a longshoreman, and a signalman.  He did not 
receive the Purple Heart or any award for valor or service in 
combat.

The veteran's service medical records reveal no complaints or 
findings pertaining to PTSD.  

In a February 1996 stressor statement, the veteran asserts 
that the following in-service events caused him to develop 
PTSD.  

? He recalled being stationed with the 551st 
Transportation Unit at Cam Ranh Bay in the Republic of 
Vietnam.  He thought that he was awarded a Bronze Star 
and a Combat Infantry Badge for his service.  

? In Long Binh, Vietnam, he witnessed two American 
helicopters crash, apparently 100 yards from him, 
resulting in at least 10 deaths.  He recollected that he 
was with the 551st or the 561st Transportation Unit some 
time between May and July 1967. 

? A friend of his in the 561st or 551st Transportation Unit 
was decapitated.

? Several of his high school friends were killed in action 
in September 1968 at Long Binh, Vietnam.  

? Another friend died in October 1967.

? In November 1966, the veteran claims to have killed two 
enemy soldiers.

? In October or November 1966, he recalled shooting an 8-
year-old girl who dropped a grenade in front of him.  At 
the time, he was on Route 1, between Cam Ranh Bay and 
NaTrang.

? In May 1967, another American earned a Silver Star for 
his actions.  The veteran's outfit was traveling from 
Cam Ranh Bay to Newport when they were ambushed.

Postservice, the veteran was first diagnosed with PTSD in a 
November 1995 VA Medical Center (VAMC) discharge summary.  
According to the report, the veteran entered the VAMC's 
emergency room in early October 1995 complaining of 
depression and suicidal ideations.  The VAMC admitted him as 
an inpatient until late November 1995.  During his 
hospitalization, the veteran described nightmares of Vietnam.  
For example, he dreamt of when he killed a child and three 
other civilians in self-defense.  He also recalled watching 
his friend die when a helicopter crashed.  The examiner 
diagnosed chronic PTSD and a substance induced mood disorder 
with depressed mood. 

According to a January 1996 discharge summary, the VAMC 
continued to treat the veteran on an inpatient basis from 
November 1995 to January 1996.  The diagnosis on discharge 
was chronic, severe PTSD due to past combat experience.  This 
diagnosis was based on the veteran's complaints of depression 
manifested as social isolation, recurrent flashbacks about 
past combat experience, nightmares, intrusive thoughts, 
hypovigilance, sleep disturbance (only 4 hours a night), and 
problems with authority figures.  The veteran provided the 
following military history during his hospitalization.  His 
worst memory from Vietnam was witnessing a soldier being 
smashed while working as a stevedore at the dock of Cam Ranh 
Bay.  Also, once while in Long Binh, he and others were 
ambushed and the soldiers next to him were killed.  He also 
recalled losing his friend (JH) in combat and that he once 
shot a Vietnamese child in self-defense.  

According to an April 1996 VAMC discharge summary, the 
veteran was admitted complaining of nervousness, frequent 
nightmares about the Vietnam War and an inability to 
concentrate.  He reported that he had been in a PTSD 
outpatient program.  On discharge he was diagnosed with PTSD 
with depression and anxiety.  

In June 1996, VA provided the veteran a psychiatric 
examination.  According to the report, the veteran was 
experiencing recurrent nightmares, depression, anxiety and 
phonic symptoms (social isolation).  He described recurrent 
dreams about his time in Vietnam.  For example, the veteran 
recalled killing an 8-year old child.  He would also wake up 
multiple times during the night.  Based on the psychiatric 
examination, the veteran was diagnosed with chronic PTSD with 
depression and anxiety.

The RO requested that the United States Army Joint Services 
Environmental Support Group (now known as the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR)) perform a records search to locate any available 
combat action reports and other pertinent data in an attempt 
to provide verification of the veteran's reported stressors. 

In May 1997, USASCRUR provided the following information.  
The casualty data verified that the veteran's buddies were 
killed in action after the veteran returned to the United 
States.  The records also indicate that his friends were not 
attached to the veteran's unit at the time they were killed.  

Also, the Morning Reports submitted by the 551st 
Transportation Company indicate that an individual (referred 
to by the veteran in his stressor statement as "Z") was 
injured in May 1967 and sent to a Patient Casualty Company.  
The USASCRUR reports that, although these records show that 
the individual was injured in the line of duty, they do not 
provide a description of the specific injury.  The Morning 
Reports also confirm that the veteran was assigned to the 
551st and 561st Transportation companies during this time.  
USASCRUR also indicated that the casualty data did not list 
the veteran as being wounded or injured.  

VA examined the veteran in January 1998.  He described 
several additional inservice stressors.  For example, he 
reported that he was a combat engineer while in Vietnam.  In 
1967, he killed two enemy soldiers with his knife.  He also 
killed a Vietnamese child in self-defense because she tried 
to kill him with a grenade.  He witnessed several Americans 
die when their heads were smashed.  The foregoing memories 
would replay in his dreams.  He would experience flashbacks 
when he would see a child running or when it was raining or 
windy.  He remarked that his nightmares consisted of the 
little girl with the grenade running and of people trying to 
kill him.  He also killed others with his knife during his 
nightmares.  Based on the psychiatric examination, the 
veteran was diagnosed with severe PTSD due to incapacitating 
PTSD signs and symptoms and being denied service connection 
for PTSD twice by VA. 

In March 2000, the veteran appeared before the undersigned at 
the RO.  In his testimony, he echoed the stressors described 
above.  He also disclosed that he never saw anyone killed 
while in Vietnam.  (Transcript, p. 24).  

Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110. 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f).  If the veteran did not serve in combat credible 
supporting evidence that the claimed stressor actually 
occurred is necessary.  Id.

A diagnosis of PTSD may be flawed if it is predicated on a 
rendition of events that is unsupported by the record.  As 
the United States Court of Appeals for Veterans Claims has 
had occasion to note, the Board is entitled to be skeptical 
of a diagnosis of PTSD rendered many years following service 
based solely on a history related by the veteran, as the 
diagnosis can be no better than the facts alleged by him.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In this case, the veteran's service medical and 
administrative records do not establish that he served in 
combat.  He served as a winch operator, a longshoreman, and a 
signal man while in Vietnam, he was never awarded any combat 
decoration, and there is no credible evidence that the 
appellant personally participated in an event constituting an 
actual fight or encounter with a military foe, hostile unit 
or instrumentality.  Thus, his reported stressors must be 
corroborated.  In attempting to assist the veteran in 
corroborating his stressors, the RO has requested that he 
provide detailed information concerning his reported 
experiences in the Republic of Vietnam, and he provided a 
list of various events he claims occurred in service.  The 
information that he provided has been submitted to the 
USASCRUR and a search for any possible documents to verify 
the events was performed. 

The records provided by USASCRUR, however, do not corroborate 
the stressors that the VA examiners used to base their 
diagnoses of PTSD.  In other words, while various VA 
examiners have evaluated the veteran as having PTSD due to 
service, these diagnoses were not based on credible evidence 
of the appellant's actual military history or associated with 
an evaluation of any claimed stressors based on all of the 
evidence.  See West v. Brown, 7 Vet. App. 70, 78 (1994).  For 
example, the diagnosis in the January 1996 VAMC discharge 
summary was based on the veteran's reported combat 
experience.  As the Board noted earlier, however, the 
veteran's personnel records show that he did not serve in 
combat.  Therefore, the diagnosis provided by the VA examiner 
has no probative value because it was based on evidence that 
is not credible.  While an examiner can render a current 
diagnosis based upon an examination of the veteran, an 
opinion regarding the etiology of the underlying condition, 
without a thorough review of the record, can be no better 
than the facts alleged by the veteran.  Swann, 5 Vet. App. at 
233.

Moreover, the examiners of record do not specifically bases 
their diagnoses on any of the veteran's claimed stressors.  
Instead, they only note his general military history in the 
body of the respective reports, without specifically 
identifying the underlying traumatic event or events. 

Nevertheless, there is no independent evidence to support the 
veteran's accounts of the stressors relating to his reported 
killing of two enemy soldiers and a child who threatened to 
throw a grenade at him, or witnessing two helicopters crash.  
The absence of any description of actual contact with the 
enemy in the veteran's military records during the period 
described by the veteran is highly probative and casts 
considerable doubt on the veracity of his reported 
"stressors."

Furthermore, the veteran testified before the undersigned 
that he never really saw anyone killed while in Vietnam.  
Accordingly, the Board finds that the veteran's reported 
stressors are simply not accepted because they are not 
corroborated by credible supporting evidence.

Furthermore, the other documents pertaining to the time the 
veteran was stationed in the Republic of Vietnam do not 
corroborate any reported stressor.  Moreover, no medical 
examiner has diagnosed the veteran with PTSD due to any of 
these remaining stressors.  For example, while USASCRUR 
indicated that another soldier in his unit named "Z" was 
injured in May 1967, there were no details with respect to 
the injury.  Moreover, assuming that "Z" was injured in 
combat with the enemy, there is no service record showing 
credible evidence that the veteran actually took part in the 
attack at that time.  As noted, the veteran did not engage in 
combat during service.  Also, there is no medical evidence of 
record that this reported stressor caused the veteran's 
currently diagnosed PTSD.  

Furthermore, while USASCRUR verified that the veteran's two 
childhood friends were killed in action, they died after the 
veteran left Vietnam and returned to the United States.  
Thus, the veteran did not witness their deaths.  Although the 
veteran contends that the news of their deaths was a 
stressful event, there is similarly no competent medical 
opinion of record that makes this finding.  Therefore, the 
Board finds that these are not valid stressors.

With respect to the veteran's own statements asserting that 
his PTSD is related to his service in the Republic of 
Vietnam, the Board observes that, while the appellant is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  In other words, the veteran cannot 
alone state that he has PTSD because he served in the 
Republic of Vietnam.  There must be credible evidence that 
the stressor actually occurred.

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim that he has PTSD due to his 
period of military service.  The record is devoid of credible 
evidence of a diagnosis of PTSD based on credible evidence of 
an in-service stressor.  As indicated above, the evidence 
currently before the Board is inadequate to meet the 
requirements set forth in 38 C.F.R. § 3.304(f).  The Board, 
therefore, finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303; 3.304(f).

The claim is denied.  

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

